Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 15, 2017

The Court of Appeals hereby passes the following order:

A17A0909. LEROY INGRAM v. THE STATE.

      On November 18, 2016, we granted prisoner Leroy Ingram’s pro se application
for discretionary appeal. In our order, we directed Ingram to file his notice of appeal
within 10 days. On December 1, 2016 – thirteen days later – Ingram filed a notice of
appeal. The State has moved to dismiss the appeal on the basis that the notice of
appeal was untimely. Ingram, however, asserts that we should apply the “mailbox
rule” and deem his notice of appeal filed as of November 23, 2016, which was the
date he placed the notice of appeal in the prison mailbox.


      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).
Here, Ingram failed to file his notice of appeal within the time required by law. See
OCGA § 5-6-35 (g). Although Ingram urges us to extend this deadline through the
mailbox rule, that rule is expressly limited in its application to habeas corpus petitions
in the Supreme Court of Georgia. Riley v. State, 280 Ga. 267, 268 (626 SE2d 116)
(2006) (the mailbox rule “does not exempt a pro se prisoner from complying with the
statutory requirements to file a timely notice of appeal in any non-habeas criminal or
civil filing.”). Accordingly, the State’s motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/15/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.